Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks (numbered as page 10) which recites:

“Young-Jun merely discloses diagnosing the uniformity of the skin color. Accordingly, Young-Jun does NOT disclose identifying the shade and brand of the cosmetic base in consideration of hair color, hair style, eye color or the color makeup condition.”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that there is no special definition for “color makeup condition” in the specification therefore using BRI, Examiner interprets this as the skin color uniformity of the skin condition. Young-Jun teaches that the skin condition may be diagnosed in consideration of a relative difference between a skin color uniformity [0048]; therefore, Young-Jun clearly teaches the particular limitation. More clarity is suggested on the skin condition including “color makeup condition” as shown in [00082] of the specification. Additionally, Applicant argues that the references do not disclose identifying the shade and brand of the cosmetic base, however this is not in the claimed language. The claim simply states recommending the customized cosmetic based on these conditions which is far broader then a specific shade and brand of cosmetic being recommended. Examiner recommends applicant to incorporate this language in the claims if intending to specify details of the recommended cosmetics. 
Applicant’s arguments pertaining to the hair color, hair style, or eye color with respect to claim 28 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 28-31, 35, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over by Young-Jun et al. (WO2015088079A1, herein Young-Jun, note a machine translation is being used for mapping), in view of Giacchetti (US20030065525A1).

Regarding claim 28, Young-Jun teaches A customized cosmetics provision system comprising: a diagnosis device configured to diagnose a skin condition (diagnosis device as first client device, [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition), recommend customized cosmetics based on a diagnosis result of the skin condition ([0042] The first client device (110) can finally determine a component of the cosmetic product for use on the skin on the basis of the returned diagnosis result and/or the suggested component data by transmitting the skin image, and can input the customized individual cosmetic production order based on the final determination, ([0050] the management server (120) can transmit suggested component data for the component of the cosmetic to the first client device (110) That is, the present invention can provide a guide when selecting a component by individually recommending or non-recommending components of cosmetics suitable for a skin condition of a client according to a diagnosis result, rather than simply providing a diagnosis result.),  and transmit information on the recommended customized cosmetics to a manufacturing apparatus ([0052] The manufacturing server (140) receives an order request based on a component of the cosmetics from the first client device (110) or the management server (120), and can produce customized individual cosmetics based on the order request)
and the manufacturing apparatus configured to receive information on the customized cosmetics from the diagnosis device and provide the customized cosmetics based on the received information on the customized cosmetics ([0052] The manufacturing server (140) receives an order request based on a component of the cosmetics from the first client device (110) or the management server (120), and can produce customized individual cosmetics based on the order request. The manufacturing server (140) can individually manage facilities for directly producing cosmetics, and the manufacturing server (140) and the production facility may be arranged at a physically separated distance).
Wherein the diagnosis device is further configured to recommend the customized cosmetics based on surrounding elements, and the surrounding elements comprise at least one of a skin tone, a facial structure, cosmetic materials in use, or a skin pigmentation (diagnosis device as first client device, [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition , [0042] The first client device (110) can finally determine a component of the cosmetic product for use on the skin on the basis of the returned diagnosis result and/or the suggested component data by transmitting the skin image, and can input the customized individual cosmetic production order based on the final determination, [0048] the skin condition may be diagnosed in consideration of the uniformity of the skin color) .
Wherein the skin condition includes a color makeup condition ([0048] skin condition may be diagnosed in consideration of a relative difference between a skin color uniformity and a reference pixel by accessing a skin image in a pixel unit or a plurality of pixel group units, [0008] comprehensive information such as the degree of skin aging, pore distribution, pore size, pigmentation degree, keratin and other atopic dermatitis, moisture and oil content, elasticity, etc. which are comprehensive information on the skin of each individual, there is a limitation in matching skin characteristics for each individual, [0003] anti-acne medications, specialty skin preparations, pharmaceutical mixtures, mascara, facial foundations, lipsticks, hair dyes, creams and cleansers)  …, and recommend the customized cosmetics in consideration of at least one of the hair color, the hair style, the eye color or the color makeup condition ([0042] The first client device (110) can finally determine a component of the cosmetic product for use on the skin on the basis of the returned diagnosis result and/or the suggested component data by transmitting the skin image, and can input the customized individual cosmetic production order based on the final determination, ([0050] the management server (120) can transmit suggested component data for the component of the cosmetic to the first client device (110) That is, the present invention can provide a guide when selecting a component by individually recommending or non-recommending components of cosmetics suitable for a skin condition of a client according to a diagnosis result, rather than simply providing a diagnosis result, [0048] skin condition may be diagnosed in consideration of a relative difference between a skin color uniformity and a reference pixel by accessing a skin image in a pixel unit or a plurality of pixel group units, [0008] comprehensive information such as the degree of skin aging, pore distribution, pore size, pigmentation degree, keratin and other atopic dermatitis, moisture and oil content, elasticity, etc. which are comprehensive information on the skin of each individual, there is a limitation in matching skin characteristics for each individual, [0003] anti-acne medications, specialty skin preparations, pharmaceutical mixtures, mascara, facial foundations, lipsticks, hair dyes, creams and cleansers).
Young-Jun does not teach and wherein the diagnosis device further configured to acquire at least one of a hair color, a hair style, or an eye color,
Giacchetti teaches and wherein the diagnosis device further configured to acquire at least one of a hair color, a hair style, or an eye color ([0039] Physical attribute information of the subject may include, but is not limited, to at least one of the following: skin tone, skin color, skin texture, level of wrinkles in the skin, skin pH level, hair style, hair color, length of hair, hair texture, curliness of hair, straightness of hair, hair pH level, eye color, eye size, eyebrow color, eyebrow thickness, eyelash length, nose type, nose size, lip size, lip tone, height, age, weight, birth date, facial features such as bone structure or facial shape, or any other information reflecting visual appearance of the subject.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics with Giacchetti’s teaching of incorporating physical attributes such as hair color, hair style, and eye color, in recommending cosmetics. The combined teaching provides an expected result of a system for customizing cosmetics where the customized consider physical attributes such as hair color, hair style, and eye color when recommending cosmetics. One of ordinary skill in the art would be motivated to optimize the customized cosmetic match to the user.

Regarding claim 29, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, wherein the customized cosmetics include at least one of cosmetics manufactured with at least one cosmetic material at a predetermined mixing ratio (Yong-Jun, [0050] the management server (120) can transmit suggested component data for the component of the cosmetic to the first client device (110). That is, the present invention can provide a guide when selecting a component by individually recommending or non-recommending components of cosmetics suitable for a skin condition of a client according to a diagnosis result, rather than simply providing a diagnosis result. For example, if the diagnosis result determined on the basis of the skin image is determined to be the skin of the A type, A, B, and C components suitable for the skin of the A type are recommended, and D, E, and F components can be excluded, [0020] adjustment and fine adjustment of an optimal cosmetic raw material selection and a mixing ratio by grasping the skin characteristics of an individual). (i.e. the material and mixing ratio is predetermined before manufacturing the customized cosmetic), or commercial cosmetics manufactured already .

Regarding claim 30, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 29, wherein the information on the customized cosmetics includes ingredients and a mixing ratio of a cosmetic material when the recommended customized cosmetics are manufactured with the at least one cosmetic material at a predetermined mixing ratio, and wherein the manufacturing apparatus manufactures the customized cosmetics based on the ingredients and the mixing ratio of the cosmetic material included the information on the customized cosmetics (Young-Jun, [0050] the management server (120) can transmit suggested component data for the component of the cosmetic to the first client device (110). That is, the present invention can provide a guide when selecting a component by individually recommending or non-recommending components of cosmetics suitable for a skin condition of a client according to a diagnosis result, rather than simply providing a diagnosis result. For example, if the diagnosis result determined on the basis of the skin image is determined to be the skin of the A type, A, B, and C components suitable for the skin of the A type are recommended, and D, E, and F components can be excluded, [0020] adjustment and fine adjustment of an optimal cosmetic raw material selection and a mixing ratio by grasping the skin characteristics of an individual, [0052] The manufacturing server (140) receives an order request based on a component of the cosmetics from the first client device (110) or the management server (120), and can produce customized individual cosmetics based on the order request. The manufacturing server (140) can individually manage facilities for directly producing cosmetics, and the manufacturing server (140) and the production facility may be arranged at a physically separated distance).

Regarding claim 31, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, wherein the diagnosis device includes at least one of a mobile terminal capable of diagnosing a skin condition (Young-Jun, diagnosis device as the first client device [0059] the first client device 110 May be a mobile device including a camera module for generating a skin image, for example, a smartphone, a PDA, or the like. The first client device (110) can access the network and transmit the skin image to the management server (120), [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition)) or a skin condition diagnosis device provided in a cosmetics sales place ([0035] the first client device (110) may be a kiosk. The kiosk is an unmanned information terminal installed in a public place, and can be installed without restriction of a place such as a cosmetic store).

Regarding claim 35, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 31, wherein the diagnosis device receives an input signal inputting a delivery address, and the customized cosmetics are provided at a delivery address input according to the input signal when the diagnosis device is the mobile terminal (Young-Jun, diagnosis device as the first client device [0059] the first client device 110 May be a mobile device including a camera module for generating a skin image, for example, a smartphone, a PDA, or the like. The first client device (110) can access the network and transmit the skin image to the management server (120), [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition, [0054] the first client (110) can transmit the order request and the necessary delivery information, the payment information, and the like together).

Regarding claim 37, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, wherein the diagnosis device determines purchasing intention of a user corresponding to the recommended customized cosmetics, and when it is determined that there is the purchasing intention of the user corresponding to the customized cosmetics, transmits information on the customized cosmetics to the manufacturing apparatus (Young-Jun, diagnosis device as first client device, [0073] first client device 110 receiving the diagnosis result and/or the suggestion component data finally determines the component of the cosmetic product to be used by the first client device 110 based on the received diagnosis result and/or the suggested component data, and provides an order request reflecting the component to the management server 120. The order request received by the management server (120) is transferred to the manufacturing server (140)). (i.e. determining purchasing intention is whether there is an order request or not, if there is an order request then it is determined that there is a purchasing intention). 

Regarding claim 38, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, wherein the diagnosis device receives a correction signal that changes some or all of the recommended customized cosmetics (Young-Jun, diagnosis device as first client device [0080] a customer using customized individual cosmetics can transmit feedback data from a first client device (110) to a management server (120). The feedback data may include a newly captured skin image, a customer's comment, and the like after the customized individual cosmetic use, [0081] The management server (120) can modify diagnostic results and/or suggested component data based on the received feedback data. When the management server (120) receives the feedback data, the management server (120) can generate a new diagnosis result for the skin condition by analyzing a new skin image itself and examining the progress of the existing skin image as compared with the existing skin image. In addition, the feedback data can be transmitted to the second client device (130) to analyze the feedback data to modify the diagnosis result).

Regarding claim 39, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, wherein the diagnosis device comprises: a measurement unit configured to measure a skin condition (Young-Jun, diagnosis device as the first client device [0059] , the first client device 110 May be a mobile device including a camera module for generating a skin image, for example, a smartphone, a PDA, or the like) ; an analysis unit configured to diagnose the measured skin condition ([0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition);  a control unit configured to recommend customized cosmetics based on a diagnosis result of the skin condition ([0042] The first client device (110) can finally determine a component of the cosmetic product for use on the skin on the basis of the returned diagnosis result and/or the suggested component data by transmitting the skin image, and can input the customized individual cosmetic production order based on the final determination, [0050] the management server (120) can transmit suggested component data for the component of the cosmetic to the first client device (110) That is, the present invention can provide a guide when selecting a component by individually recommending or non-recommending components of cosmetics suitable for a skin condition of a client according to a diagnosis result, rather than simply providing a diagnosis result.); and a communication unit configured to transmit information on the recommended customized cosmetics to the manufacturing apparatus ([0052] The manufacturing server (140) receives an order request based on a component of the cosmetics from the first client device (110) or the management server (120), and can produce customized individual cosmetics based on the order request).

Regarding claim 40, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, wherein the skin condition further includes at least one of skin color (Young-Jun, [0048] a skin image may be diagnosed in consideration of a relative difference between a reference pixel and a uniformity of skin color by accessing a skin image by a pixel unit or a plurality of pixel group units) , moisture content in skin ([0069] and if it is determined that moisture supplement is necessary as a result of the diagnosis), sebum content in skin, elasticity, wrinkles, presence of pigmentation, amount of pores, keratin, skin texture, sensitivity, skin type, and skin trouble ([0008] skin aging degree, pore size, pore size, pigmentation degree, keratin and other atopic dermatitis, moisture and oil content, elasticity, etc. according to comprehensive information such as skin aging degree, pore size, pore size, pigmentation degree, and elasticity)

Regarding claim 41, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 39, wherein the diagnosis device further comprises: a display unit configured to display question contents related to the skin condition; and an input unit configured to receive a response signal corresponding to the displayed question contents, and wherein the analysis unit diagnoses the skin condition based on the question contents and the response signal. (Young-Jun, [0060] the first client device (110) can transmit, to the management server (120), identification data related to the skin simultaneously or separately from the skin image while transmitting the skin image, [0061] The identification data can include one or more of a type, gender, age, job, skin type, weather, and season-related data, and as described below, the management server (120) or the second client device (130) can generate a diagnosis result by analyzing the skin image based on the received identification data. That is, even if the same skin image is based on the same skin image, different diagnosis results and prescription may be derived in consideration of skin factors such as species, gender, age, etc. included in the identification data, [0059], the first client device 110 May be a mobile device including a camera module for generating a skin image, for example, a smartphone, a PDA, or the like, [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition, [0061] the second client device (130) can generate a diagnosis result by analyzing the skin image based on the received identification data, [0044] The second client device 130 May be the same as the first client device 110 ). (I.e the display is on the smartphone which is the first client device, and the smartphone receives identification data from the use such as gender, age, job, and skin type which would be the questions)

Regarding claim 42, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 41, wherein the analysis unit analyzes the skin condition in consideration of the question contents, the response signal, and the measured skin condition together (Young-Jun, [0065] a skin diagnosis is performed on the basis of skin images and/or identification data in a second client device (130), [0044] The second client device 130 May be the same as the first client device 110, [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition).

Regarding claim 43, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, further comprising: a skin management server (Young-Jun, [0065] management server 120), including: a communication unit configured to receive a diagnosis result of a first skin condition and information on first customized cosmetics corresponding to the diagnosis result of the first skin condition, ([0037] A first client device (110) installs a predetermined application, connects to a management server (120) through an application, and transmits and receives predetermined data necessary for ordering customized individual cosmetics or the like, [0038] the first client device (110) can transmit the skin image photographed by the skin to the management server (120) to advance a predetermined process related to the diagnosis of the skin, [0065] a skin diagnosis is performed on the basis of skin images and/or identification data in a second client device (130), and the extracted diagnosis results are delivered to a management server (120), and suggested component data, which is information on components of individual customized cosmetics, can be generated on the basis of a diagnosis result. ).
a storage unit configured to map and store the diagnosis result of the first skin condition and the information on the first customized cosmetics, and ([0042] the diagnostic results for the determined skin and/or the suggestion component data for the components of the cosmetics can be delivered to the first client device (110) and stored in a predetermined storage area of the management server (120) to perform data management for each client).
a control unit configured to obtain information on second customized cosmetics based on the stored diagnosis result of the first skin condition and the information on the first customized cosmetics when receiving a diagnosis result of a second skin condition ([0041] a management server 120… derives the prescription necessary for the skin, and determines the entire component data and/or the whole component of the cosmetic product, [0065] a skin diagnosis is performed on the basis of skin images and/or identification data in a second client device (130), and the extracted diagnosis results are delivered to a management server (120), and suggested component data, which is information on components of individual customized cosmetics, can be generated on the basis of a diagnosis result, [0081] The management server (120) can modify diagnostic results and/or suggested component data based on the received feedback data. When the management server (120) receives the feedback data, the management server (120) can generate a new diagnosis result for the skin condition by analyzing a new skin image itself and examining the progress of the existing skin image as compared with the existing skin image. In addition, the feedback data can be transmitted to the second client device (130) to analyze the feedback data to modify the diagnosis result). (i.e. the second customized cosmetic is cosmetic after feedback with a new diagnosis.)


Claims 44-46  are rejected under 35 U.S.C. 103 as being unpatentable over Young-Jun et al. (WO2015088079A1, herein Young-Jun, note a machine translation is being used for mapping), in view of Giacchetti (US20030065525A1), in further view of Hwang Jeong et al. (KR20180007500A, herein Hwang Jeong, note a machine translation is being used for mapping).

Regarding claim 44, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 28, 
The combination of Young-Jun, and Giacchetti do not teach the customized cosmetics provision system of claim 28, wherein the manufacturing apparatus comprises: at least one cartridge configured to contain a cosmetic material; a cartridge support configured to accommodate the at least one cartridge; a motor mounted on one side of the cartridge support for moving a compression member; and the compression member moved by the motor for discharging the cosmetic material contained in the at least one cartridge when inserted into the at least one cartridge.
Hwang Jeong teaches wherein the manufacturing apparatus comprises: at least one cartridge configured to contain a cosmetic material ([0022] the manufacturing apparatus comprising: at least one cartridge for containing a cosmetic material; a cartridge support for accommodating the cartridge; a motor mounted on one side of the cartridge support for moving a compression member; and the compression member moved by the motor for discharging the cosmetic material contained in the cartridge when inserted into the cartridge); a cartridge support configured to accommodate the at least one cartridge (A plurality of grippers 44 for gripping a plurality of cartridges 60); a motor mounted on one side of the cartridge support for moving a compression member ([0023] The pressing member 23 includes a main body 22 having a pressing plate 22a formed at an end thereof. The main body 22 receives power provided from a motor 20 fixedly mounted on the inner surface of the upper side of the case 10. That is, the power provided by the motor 20 is transmitted to the cylinder 21 connecting the motor 20 and the main body 22, thereby extending the cylinder 21 in the vertical direction. For example, when the cylinder 21 is extended downward by the power of the motor 20, the body 22 integrally coupled to the cylinder 21 is also moved downward, [0026] The shaft 50 may be connected to a predetermined motor (not shown) that provides power according to a rotation command of the control unit), and the compression member moved by the motor for discharging the cosmetic material contained in the at least one cartridge when inserted into the at least one cartridge ([0035] the pressing member 23 rotates by a set angle, In this case, a predetermined hose may be connected to the injection port for discharging the cosmetic composition outward from the end of the injection pin 62 of the plurality of cartridges 60, respectively. That is, a plurality of hoses are connected from the plurality of injection pins 62 to the injection port, respectively, so that the cosmetic composition contained in each cartridge 60 can be independently discharged to the container 19, [0022] And a pressing member (23) configured to be able to contact with a button (61) formed at an end of the plurality of cartridges (60), [0029] A pin 62 is provided. That is, when the pressing plate 22a presses the button 61, the cosmetic composition in the cartridge 60 can be ejected through the ejection pin 62), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics which includes a production facility for producing the customized individual cosmetics with Hwang Jeong’s teaching how the customized cosmetics are produced using cartridges containing the cosmetic material. The combined teaching provides an expected result of a system for customizing cosmetics which includes producing customized individual cosmetics using cartridges containing the cosmetic material. One of ordinary skill in the art would be motivated to produce cosmetics with optimal benefits to users by personalizing mixture ratios from cartridges based on each user’s needs.


Regarding claim 45, The combination of Young-Ju, Giacchetti, and Hwang Jeong teach The customized cosmetics provision system of claim 44,
Hwang Jeong further teaches wherein the cartridge support is rotated clockwise or counterclockwise ([0027] ]A plurality of grippers 44 for gripping a plurality of cartridges 60 accommodating different compositions are provided on the outer circumference of the rotating member 42. The plurality of clamps 44 are connected to the central portion of the rotary member 42 through the ribs 43, and are spaced apart from each other by a predetermined distance, [0022] a rotatable member 42 is mounted inside the case 10 and includes a plurality of cartridges 60 each containing a cosmetic composition and rotatable together with the plurality of cartridges 60, [0026] A rotating member 42, which is rotatable according to a control signal of the control unit). (i.e. the grippers/clamps which are interpreted as the cartridge support are on the rotating member which rotates based on a control signal, if it is rotating it must be rotating either clockwise or counterclockwise). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics which includes a production facility for producing the customized individual cosmetics with Hwang Jeong’s teaching how the customized cosmetics are produced using cartridges containing the cosmetic material and rotating them. The combined teaching provides an expected result of a system for customizing cosmetics which includes producing customized individual cosmetics using cartridges containing the cosmetic material and rotating them. One of ordinary skill in the art would be motivated to produce cosmetics with optimal benefits to users by personalizing mixture ratios from cartridges based on each user’s needs.

Regarding claim 46, The combination of Young-Ju, Giacchetti, and Hwang Jeong teach The customized cosmetics provision system of claim 44,
Hwang Jeong further teaches wherein the at least one cartridge includes a cartridge stopper formed with a surface to which the compression member applies pressure, and a material injection hole through which the cosmetic material contained in the at least one cartridge is discharged as pressure is applied to the cartridge stopper (button 61 as stopper [0044] The pressing plate 22a presses the button 61 of the corresponding cartridge on the basis of the number of pressing operations calculated in this manner (S230). The controller 60 rotates the cartridge 60 and the urging member 23 relative to each other and rotates the cartridge 60 by a predetermined angle when the pressing of the button 61 of the corresponding cartridge is completed by the required number of times of pressurization according to the information calculated by the controller, So as to change the type of cartridge placed so as to overlap with the pressure plate 22a in the vertical direction (S250). That is, the cartridge 60 and the pressing member 23 are rotated relative to each other and rotated by a predetermined angle so that the buttons of the next cartridge are arranged in a line in the vertical direction with the pressing plate 22a, Steps S200 to S250 are repeated. If the type of the cartridges vertically aligned with the pressure plate 22a is the corresponding cartridge in which the first composition is sprayed, the operation of the cosmetic manufacturing apparatus 1 is stopped and the container 19 is filled with the finished cosmetic product). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics which includes a production facility for producing the customized individual cosmetics with Hwang Jeong’s teaching how the customized cosmetics are produced using cartridges containing the cosmetic material, and discharging the material when pressure is applied to the button. The combined teaching provides an expected result of a system for customizing cosmetics which includes producing customized individual cosmetics using cartridges containing the cosmetic material, and discharging the material when pressure is applied to the button. One of ordinary skill in the art would be motivated to produce cosmetics with optimal benefits to users by personalizing mixture ratios from cartridges based on each user’s needs.


Claim 47 is  rejected under 35 U.S.C. 103 as being unpatentable over Young-Jun et al. (WO2015088079A1, herein Young-Jun, note a machine translation is being used for mapping), in view of Giacchetti (US20030065525A1),  in further view of Hwang Jeong et al. (KR20180007500A, herein Hwang Jeong, note a machine translation is being used for mapping), and in further view of Castellari et al. (US20170322070A1, herein Castellari).

Regarding claim 47, the combination of Young-Ju, Giacchetti, and Hwang Jeong teach The customized cosmetics provision system of claim 44, 
The combination of Young-Ju, Giacchetti, and Hwang Jeong do not teach wherein the manufacturing apparatus further comprises: a sensor configured to measure a weight of a cosmetics container for accommodating the discharged cosmetics.
Castellari teaches wherein the manufacturing apparatus further comprises: a sensor configured to measure a weight of a cosmetics container for accommodating the discharged cosmetics ([0017] method for weighing containers, for example containers defining capsules for extraction or infusion beverages, such as, for example, coffee, tea, chocolate or combinations of these ingredients, or bottles and vials for pharmaceutical, cosmetic, or food products, [0093] a weighing sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Young-Jun’s and Hwang Jeong’s teaching of a system for customizing cosmetics which includes a production facility for producing the customized individual cosmetics using cartridges containing cosmetic material with Castellari’s teaching of weighing the cosmetic container. The combined teaching provides an expected result of a system for customizing cosmetics which includes producing customized individual cosmetics using cartridges containing the cosmetic material and weighing the cosmetic container. One of ordinary skill in the art would be motivated to make the discharge from the cartridges and the overall production of the cosmetics more accurate and efficient. 

Claims 32-34, and 35 is  rejected under 35 U.S.C. 103 as being unpatentable over Young-Jun et al. (WO2015088079A1, herein Young-Jun, note a machine translation is being used for mapping), in view of Giacchetti (US20030065525A1),  further in view of LaForgia (US8693768B1).

Regarding claim 32,  the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claims 31,
Young-Ju does not teach wherein the customized cosmetics are provided at a cosmetics sales place closest to a current location of the mobile terminal when the diagnosis device is the mobile terminal.
LaForgia teaches wherein the customized cosmetics are provided at a cosmetics sales place closest to a current location of the mobile terminal when the diagnosis device is the mobile terminal (Col. 4 lines 41-54, The system searches a database containing a plurality of local stores and the commercially available brands associated with each store, the store selling those associated brands 120.In one embodiment, the database is on a server accessible through the Internet. In one embodiment, the user enters a present location to search to determine the local stores, further defining a distance for determining if a store is local. In a further embodiment, the app uses a native global positioning system in the mobile device to determine the present location of the phone and the user associated with it. The system determines if there is a local store 122 that has the matching shade of cosmetic base for sale and if there is at least one local store, provides a list of the at least one local store that has the matching cosmetic base for sale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics with LaForgia’s teaching of the customized cosmetics being provided at a sales place closest to the location of the mobile terminal. The combined teaching provides an expected result of a system for customizing cosmetics where the customized cosmetic being provided at a sale place closest to the location of the mobile terminal. One of ordinary skill in the art would be motivated to provide a faster method in retrieving a custom cosmetic rather than waiting for a delivery time. 

Regarding claim 33, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 31, 
Young-Ju does not teach wherein the diagnosis device receives an input signal inputting a location, and the customized cosmetics are provided at a cosmetics sales place closest to an input location according to the input signal when the diagnosis device is the mobile terminal.
LaForgia teaches wherein the diagnosis device receives an input signal inputting a location, and the customized cosmetics are provided at a cosmetics sales place closest to an input location according to the input signal when the diagnosis device is the mobile terminal (Col. 4 lines 41-54, The system searches a database containing a plurality of local stores and the commercially available brands associated with each store, the store selling those associated brands 120.In one embodiment, the database is on a server accessible through the Internet. In one embodiment, the user enters a present location to search to determine the local stores, further defining a distance for determining if a store is local. In a further embodiment, the app uses a native global positioning system in the mobile device to determine the present location of the phone and the user associated with it. The system determines if there is a local store 122 that has the matching shade of cosmetic base for sale and if there is at least one local store, provides a list of the at least one local store that has the matching cosmetic base for sale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics with LaForgia’s teaching of the customized cosmetics being provided at a sales place closest to the location of the mobile terminal. The combined teaching provides an expected result of a system for customizing cosmetics where the customized cosmetic being provided at a sale place closest to the location of the mobile terminal. One of ordinary skill in the art would be motivated to provide a faster method in retrieving a custom cosmetic rather than waiting for a delivery time. 

Regarding claim 34, the combination of Young-Jun, Giacchetti, and LaForgia teach the customized cosmetics provision system of claim 32, 
LaForgia further teaches wherein the diagnosis device receives a cosmetics receipt location change instruction and the customized cosmetics are provided at a cosmetics receipt location changed according to the instruction (Col 8 lines 2-7 a global positioning system (GPS) 32 for automatically entering the user's location into the system. It is understood by those of ordinary skill that a mobile device includes a Smartphone, a tablet computer and other mobile devices, col. 4 lines 48-55 , the app uses a native global positioning system in the mobile device to determine the present location of the phone and the user associated with it. The system determines if there is a local store 122 that has the matching shade of cosmetic base for sale and if there is at least one local store, provides a list of the at least one local store that has the matching cosmetic base for sale). (i.e the location of the user and the local store automatically change whenever the user moves using GPS in the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics with LaForgia’s teaching of the customized cosmetics being provided at a sales place closest to the location of the mobile terminal, where the location of the mobile terminal automatically updates. The combined teaching provides an expected result of a system for customizing cosmetics where the customized cosmetic being provided at a sale place closest to the location of the mobile terminal, where the location of the mobile terminal automatically updates. One of ordinary skill in the art would be motivated to provide a faster and more flexible method in retrieving a custom cosmetic rather than waiting for a delivery time based on the user’s location. 

Regarding claim 36, the combination of Young-Jun, and Giacchetti teach The customized cosmetics provision system of claim 31, …in which the skin condition is diagnosed when the diagnosis device is the skin condition diagnosis device provided at the cosmetics sales place (Young-Jun, diagnosis device as first client device, [0035] the first client device (110) may be a kiosk. The kiosk is an unmanned information terminal installed in a public place, and can be installed without restriction of a place such as a cosmetic store, [0044] the transmitted skin image can be transmitted to the first client device (110) or the third client device (not shown) to diagnose the skin condition).
Young-Ju does not teach wherein the customized cosmetics are provided at a cosmetics sales place.
LaForgia teaches wherein the customized cosmetics are provided at a cosmetics sales place (col. 5 lines 43-45, if at least one matches a commercially available brand, the app directs the user to a commercial outlet 138 such as a local store or website).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young-Jun’s teaching of a system for customizing cosmetics with LaForgia’s teaching of the customized cosmetics being provided at a sales place closest to the location of the mobile terminal. The combined teaching provides an expected result of a system for customizing cosmetics where the customized cosmetic being provided at a sale place closest to the location of the mobile terminal. One of ordinary skill in the art would be motivated to provide a faster method in retrieving a custom cosmetic rather than waiting for a delivery time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117

/Ramon A. Mercado/Primary Examiner, Art Unit 2132